Fitzgeeald, S.
— Debts wbicb are allowable as a deduction from tbe taxable estate are only such as could bave been enforced against tbe estate if payment bad been resisted. Matter of Gould, 19 App. Div. 352. While it bas been held in other counties that an appraiser cannot bear evidence in regard to tbe debts of tbe deceased, funeral expenses and expenses of *377administration, but that deductions therefor must be made by the surrogate (Matter of Millward, 6 Misc. Rep. 425; Matter of Ludlow, 4 id. 594), it has always been the practice in this county for the appraiser to receive such evidence as might be submitted to him to establish claims for deduction, and his conclusions have been adopted by the court, unless objection was made thereto or they were palpably improper. This method of procedure has manifest advantages, and I see no reason for changing it. In this proceeding, practically no evidence was introduced before the appraiser to sustain the very large deduction made for alleged debts, notwithstanding the assets amounted to more than eight hundred thousand dollars, and the allowances reduced the estate below the taxable limit. The matter will be remitted to the appraiser to receive such proof as may be offered as to the deductions claimed.
Decreed accordingly.